DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-42 are currently pending and are under consideration in this Office Action.  Further, it is relevant to note that the specification, abstract, and claims filed on 04/12/2021 are so light that it is illegible, especially the structural features of the disclosed and claimed compounds.  However, in order to further prosecution, the U.S. Patent Application Publication of this application (US 2021/0322372 A1; published on 10/21/2021) is being used for this Office Action.  Thus, any subsequent amendments to the specification and/or claims should be legibly presented, especially the structural features of any claimed compounds.

Accordingly, claims 1-27 and 29-42 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 04/12/2021, this present application is a continuation (CON) of 15/624,263 that was filed on 06/15/2017.  15/624,263 is a CON of 14/902,190 filed on 07/02/2014.  14/902,190 is a 371 of PCT/US2014/045185 that was filed on 07/02/2014.  PCT/US2014/045185 claims priority to two (2) provisional applications, which are 61/842,358 that was filed on 07/02/2013, and 61/935,607 that was filed on 02/04/2014.  Therefore, this application has an effective filing date of 07/02/2013 for prior art searches.
Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 04/12/2021, 09/24/2021, 01/13/2022, 02/03/2022, 05/04/2022, and 06/24/2022 have been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate (i.e. two (2) set of IDSs were filed on 06/24/2022 that are identical to each other); (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Appropriate correction is required.
Misnumbered claims 29-42 have been renumbered 28-41, respectively.



Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 29 is not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the type of ‘neurodegenerative disorder’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the listed type of disorders varied in their etiology and pathogenesis such that they do not share the same physical/genetic defect(s) and produce the same effects.  For example, Alzheimer’s disease is not the same as Huntington’s disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim 25 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the type of ‘neurodegenerative disorder’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the listed type of disorders varied in their etiology and pathogenesis such that they do not share the same physical/genetic defect(s) and produce the same effects.  For example, Alzheimer’s disease is not the same as progressive supranuclear palsy.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the type of ‘neurodegenerative disorder’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the listed type of disorders varied in their etiology and pathogenesis such that they do not share the same physical/genetic defect(s) and produce the same effects.  For example, Alzheimer’s disease is not the same as Down’s syndrome.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation ‘a neurodegenerative disorder’, and the claim also recites ‘Alzheimer’s disease’ which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation ‘age-induced memory impairment’, and the claim also recites ‘Alzheimer’s disease’ which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation ‘movement disorder’, and the claim also recites ‘Alzheimer’s disease’ which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Chesney et al. (WO 2011/028571 A1).
For claims 1, 2, 4, and 24-28, Mc Chesney et al. claim a compound of formula (I) (
    PNG
    media_image1.png
    229
    378
    media_image1.png
    Greyscale
) wherein A is CH=CH2, R1 is tert-butyloxy, R2 is sec-butyl, and R3 is COCH3 (refers to the claimed compound of Formula (1) (
    PNG
    media_image2.png
    232
    365
    media_image2.png
    Greyscale
) of instant claim 1) (Claims 1 and 3-6).  Mc Chesney et al. also claimed a method of treating a neurodegenerative disease or tauopathy in a mammal comprising administering to said mammal suffering from or susceptible to said neurodegenerative disease or tauopathy an effective amount of a compound of formula (I) (Claims 30 and 37).  The type of neurodegenerative disease or tauopathy includes sporadic and familial Alzheimer’s disease, mild cognitive impairment, Down’s syndrome, Lewy body variant of Alzheimer’s disease, Pick’s disease, corticobasal degeneration, progressive supranuclear palsy, frontotemporal dementia with Parkinsonism linked to chromosome 17 or FTDP-17, Lou Gehrig’s disease, sporadic or hereditary amyotrophic lateral sclerosis, polyglutamine or trinucleotide repeat diseases, Huntington’s disease, sporadic and familial synucleinopathies, dementia with Lewy bodies, Parkinson’s disease, multiple system atrophy, neurodegeneration with brain iron accumulation, neuronal intranuclear inclusion disease, hereditary spastic paraplegias, Charcot-Marie-Tooth disease, sporadic or hereditary prion disease, senile cognitive decline, Alzheimer’s disease, myasthenia gravis, tardive dyskinesia, and dementia associated with Down’s syndrome or Parkinson’s disease, stroke, traumatic brain injury, obsessive-compulsive disorder, psychosis, Huntington’s chorea, tardive dyskinesia, hyperkinesia, dyslexia, schizophrenia, multi-infarct dementia, age-related cognitive decline, senile dementia of the Alzheimer’s type, or Tourette’s Syndrome (refers to instant claims 24-28) (Claims 32, 38, and 40).  Mc Chesney et al. disclose the followings: (i) compounds of formula (I) are single isomers of the formula (II):
    PNG
    media_image3.png
    209
    370
    media_image3.png
    Greyscale
 wherein A and R1, R2 and R3 are as defined in relation to formula (I). In particular R1 can be OtBu, can be CH2CH(CH3)2 and R3 can be COCH3 (refers to the claimed compound of Formula (1a) (
    PNG
    media_image4.png
    222
    355
    media_image4.png
    Greyscale
) of instant claim 2); (ii) a pharmaceutical composition that comprises the compound of formula (I) or (II) and a pharmaceutical acceptable carrier (pg. 35, lines 15-17); and the pharmaceutical composition of the present application may be in the form of a tablet, pill, capsule, granule, powder, sterile parenteral solution or suspension, ointment, gel or cream, metered aerosol or liquid spray, or suppository, or a biodegradable resolvable medium, depending on the administration route (pg. 37, lines 16-21); (iii) the type of dosages for oral administration includes 30, 50, 80, 100, 150, or 250 mg/m2; the type of dosages for liquid composition includes about 0.1 mg/ml to 15 mg/ml or 0.5, 1, 2, 3, 5, or 10 mg/ml; or the type of dosages for non-liquid composition includes 5 % to 50 % by weight or 10, 20, 25, or 30 % by weight (refers to the claimed dosages recited by instant claim 1 and ‘a single dose’ of instant claim 4) (pg. 36, lines 18-31); and (iv) the dosages can be varied in view of the individual patient’s response (pg. 36, lines 22-25).
Therefore, the compound and methods of Mc Chesney et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-28 and 30-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Chesney et al. (WO 2011/028571 A1).
For claims 1, 2, 4, and 24-28, Mc Chesney et al. claim a compound of formula (I) (
    PNG
    media_image1.png
    229
    378
    media_image1.png
    Greyscale
) wherein A is CH=CH2, R1 is tert-butyloxy, R2 is sec-butyl, and R3 is COCH3 (refers to the claimed compound of Formula (1) (
    PNG
    media_image2.png
    232
    365
    media_image2.png
    Greyscale
) of instant claim 1) (Claims 1 and 3-6).  Mc Chesney et al. also claimed a method of treating a neurodegenerative disease or tauopathy in a mammal comprising administering to said mammal suffering from or susceptible to said neurodegenerative disease or tauopathy an effective amount of a compound of formula (I) (Claims 30 and 37).  The type of neurodegenerative disease or tauopathy includes sporadic and familial Alzheimer’s disease, mild cognitive impairment, Down’s syndrome, Lewy body variant of Alzheimer’s disease, Pick’s disease, corticobasal degeneration, progressive supranuclear palsy, frontotemporal dementia with Parkinsonism linked to chromosome 17 or FTDP-17, Lou Gehrig’s disease, sporadic or hereditary amyotrophic lateral sclerosis, polyglutamine or trinucleotide repeat diseases, Huntington’s disease, sporadic and familial synucleinopathies, dementia with Lewy bodies, Parkinson’s disease, multiple system atrophy, neurodegeneration with brain iron accumulation, neuronal intranuclear inclusion disease, hereditary spastic paraplegias, Charcot-Marie-Tooth disease, sporadic or hereditary prion disease, senile cognitive decline, Alzheimer’s disease, myasthenia gravis, tardive dyskinesia, and dementia associated with Down’s syndrome or Parkinson’s disease, stroke, traumatic brain injury, obsessive-compulsive disorder, psychosis, Huntington’s chorea, tardive dyskinesia, hyperkinesia, dyslexia, schizophrenia, multi-infarct dementia, age-related cognitive decline, senile dementia of the Alzheimer’s type, or Tourette’s Syndrome (refers to instant claims 24-28) (Claims 32, 38, and 40).  Mc Chesney et al. also disclose the followings: (i) compounds of formula (I) are single isomers of the formula (II):
    PNG
    media_image3.png
    209
    370
    media_image3.png
    Greyscale
 wherein A and R1, R2 and R3 are as defined in relation to formula (I). In particular R1 can be OtBu, can be CH2CH(CH3)2 and R3 can be COCH3 (refers to the claimed compound of Formula (1a) (
    PNG
    media_image4.png
    222
    355
    media_image4.png
    Greyscale
) of instant claim 2) (pg. 11, lines 16-23; pg. 19, lines 6-13).  (ii) A pharmaceutical composition that comprises the compound of formula (I) or (II) and a pharmaceutical acceptable carrier (pg. 35, lines 15-17); and the pharmaceutical composition of the present application may be in the form of a tablet, pill, capsule, granule, powder, sterile parenteral solution or suspension, ointment, gel or cream, metered aerosol or liquid spray, or suppository, or a biodegradable resolvable medium, depending on the administration route (pg. 37, lines 16-21); (iii) the type of dosages for oral administration includes 30, 50, 80, 100, 150, or 250 mg/m2; the type of dosages for liquid composition includes about 0.1 mg/ml to 15 mg/ml or 0.5, 1, 2, 3, 5, or 10 mg/ml; or the type of dosages for non-liquid composition includes 5 % to 50 % by weight or 10, 20, 25, or 30 % by weight (refers to the claimed dosages recited by instant claim 1 and ‘a single dose’ of instant claim 4) (pg. 36, lines 18-31); and (iv) the dosages can be varied in view of the individual patient’s response (pg. 36, lines 22-25).
The teachings of Mc Chesney et al. differ from the presently claimed invention as follows:
While Mc Chesney et al. do not explicitly disclose the compound of formula (1b) as recited by instant claim 3, this compound is structurally and functionally similar to the compound of formula (II) of Mc Chesney et al.  Thus, a prima facie case of obviousness exists.  As recognized by MPEP § 2144.09(I):
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

While Mc Chesney et al. do not explicitly disclose the dosages as recited by instant claims 30-41, these dosages either overlap or lie inside the dosages taught by Mc Chesney et al. (see pg. 36, lines 18-31).  Thus, a prima facie case of obviousness exists for these dosages.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

While Mc Chesney et al. do not explicitly disclose the dosing regimens as recited by instant claims 5-23, dosing regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans. Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50. Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen(s), see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Mc Chesney et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-28 and 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,033,529 B2 (referred hereinafter as Weiser et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-28 and 30-41 and the method of claims 1-13 of Weiser et al. have similar method steps and uses a compound with similar structural features.
17/228,054
US 11,033,529 B2
1. A method of treating or ameliorating one or more symptoms of a neurodegenerative disorder, comprising administering to a subject in need thereof, a compound
having the structure of Formula (1): 
    PNG
    media_image2.png
    232
    365
    media_image2.png
    Greyscale
 and/or a pharmaceutically acceptable salt thereof at a dose in a ranging from about 0.001 mg/Kg body weight to about 2000 mg/Kg body weight or from about 0.001 mg/m2 to about 20 mg/m2.
1. A method of slowing down, preventing progression of, treating or ameliorating one or more symptoms of Alzheimer’s disease, comprising parenterally administering to a subject in need thereof, a compound having a structure selected from Formula (1), Formula (1a), or Formula (1b): 
    PNG
    media_image5.png
    233
    360
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    229
    365
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    235
    363
    media_image7.png
    Greyscale
 and/or a pharmaceutically acceptable salt thereof at a therapeutically effective dose ranging from about 0.001 mg/m2 to about 20 mg/m2.
2. The method of claim 1, wherein the compound of Formula (1) has the structure of Formula (1a): 
    PNG
    media_image4.png
    222
    355
    media_image4.png
    Greyscale


3. The method of claim 1, Wherein the compound of Formula (1) has the structure of Formula (1b): 
    PNG
    media_image8.png
    221
    356
    media_image8.png
    Greyscale


39. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically
acceptable salt thereof is administered is administered orally, subcutaneously, intravenously, intramuscularly, intranasally, transdermally and/or sublingually.

4. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a) or (1b) and/or the pharmaceutically acceptable salt thereof is administered in a single dose or in divided doses.
2. The method of claim 1, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered in a single dose or in
divided doses.
5. The method of claim 4, wherein the compound of Formula (1), (1a), or (1b), and/or the pharmaceutically acceptable salt thereof is administered in a single dose per
day or in divided doses per day.
3. The method of claim 2, wherein the compound of Formula (1), (1a), or (1b), and/or the pharmaceutically acceptable salt thereof is administered in a single dose per day or in divided doses per day.
11. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered at least
once daily on alternative days
4. The method of claim 1, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered at least once daily on
alternative days.
12. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered weekly.
5. The method of claim 1, wherein the compound of Formula (1), (1a), or (b) and/or the pharmaceutically acceptable salt thereof is administered weekly.
13. The method of claim 12, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered weekly divided into
equal and/or unequal doses.
6. The method of claim 5, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered weekly divided into
equal and/or unequal doses.
15. The method of any one of claims 1-3, wherein the compound of Formula (1), (la), or (1b) and/or the pharmaceutically acceptable salt thereof is administered in divided doses on alternate days, every third day, every fourth day, every fifth day, every sixth day and/or weekly.
7. The method of claim 1, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered once every three weeks.
16. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically
acceptable salt thereof is administered monthly.
8. The method of claim 1, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered monthly.
17. The method of claim 4, wherein the compound of Formula (1), (1a), or (1b), and/or the pharmaceutically acceptable salt thereof is administered in a single dose per
month and/or in divided doses per month.
9. The method of claim 2, wherein the compound of Formula (1), (1a), or (1b), and/or the pharmaceutically acceptable salt thereof is administered in a single dose per month and/or in divided doses per month.
22. The method of any one of claims 1-3, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically
acceptable salt thereof is administered at least
once monthly for at least two successive months.
10. The method of claim 1, wherein the compound of Formula (1), (1a), or (1b) and/or the pharmaceutically acceptable salt thereof is administered at least once monthly
for at least two successive months.
28. The method of any one of claims 1-3, wherein the neurodegenerative disorder is Alzheimer’s disease.
11. The method of claim 1, wherein the symptoms of Alzheimer’s disease are selected from the group consisting of cognitive deficits, memory impairment, movement disorders, and motor complications.


Additionally, instant claims 24-27 recite the limitation of Alzheimer’s disease, and as result, they are anticipated by claim 11 of Weiser et al.
Although, Weiser et al. does not specifically claim the dosing regimens as recited by instant claims 6-10, 14, 18-21, and 23, these dosing regimens either overlap or lie inside the dosages claimed by claims 12 and 13 of Weiser et al.  Thus, a prima facie case of obviousness exists for these dosing regimen.
Although, Weiser et al. does not specifically claim the dosages as recited by instant claims 30-38, 40, and 41, these dosages either overlap or lie inside the dosages claimed by claims 12 and 13 of Weiser et al.  a.	Thus, a prima facie case of obviousness exists for these dosages.
As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,033,529 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020